BLUE, Judge.
Richie D. Dawkins appeals his judgments and sentences for two counts of armed robbery with a firearm. Dawkins’ appellate counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After reviewing the record, we see no error in regard to the convictions and, therefore, affirm. However, we strike certain special probation conditions because they were not orally pronounced by the circuit court. See Nank v. State, 646 So.2d 762 (Fla. 2d DCA 1994).
We strike the portion of condition six relating to excessive use of alcohol. See Fitts v. State, 649 So.2d 300 (Fla. 2d DCA 1995). Condition nine is stricken because it assesses a cost without a statutory basis. See Nank, 646 So.2d at 764. Conditions thirteen, fourteen and sixteen are stricken because they are special conditions not statutorily authorized that were not orally pronounced at sentencing. Nank, 646 So.2d at 763.
Accordingly, we affirm the convictions and sentences, but strike certain probation conditions.
THREADGILL, C.J., and DANAHY, J., concur.